       Case 20-30982 Document 292-2 Filed in TXSB on 05/05/20 Page 1 of 4



JEREMY BAILEY                                 *        1s th JUDICIAL DISTRICT COURT

VERSUS                                        *        D O C K E T N o . 4 G i f f i O : b-
                                                                                                 q
AMERICAN COMMERCIAL
BARGE LINE LLC, ET AL                         *        POINTE COUPEE PARISH;;Lomsr'ANA
                                                                            : -
                                                                                                 :D"

                                                                                                 ---
                                                                  .           :...;. : ■■I                -
                                                                  r.!■■Ii -■■■■
■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■
                                                                                         .
                                                                                        ::- --
                                                                                        C            ••
                                                                                         r:: -
                                 PETITION FOR DAMAGES                                             C,
                                                                                                  c.,.)


       NOW INTO COURT, through undersigned counsel, comes petitioner, JEREMY

BAILEY, an individual of the full age of majority and domiciliary of the State of Louisiana, who

respectfully represents:

                                                  1.

       This matter is brought pursuant to 46 U.S.C. § 30104 et. seq., more commonly known as

the Jones Act, and under the general maritime law including, but not limited to, for

unseaworthiness and for maintenance and cure.

                                                  2.

       Made defendants herein are:

       A.      AMERICAN COMMERCIAL BARGE LINE LLC (hereinafter
               sometimes referred to as "ACBL"), a corporation who, at all pertinent times,
               including at the time of the incident at issue, was the owner and operator
               of the M N Safety Goal, and the employer of JEREMY BAILEY; and

       B.      WESTERN RIVERS BOAT MANAGEMENT, INC. (hereinafter
               sometimes referred to as "WESTERN RNERS"), a corporation who, at all
               pertinent times, including at the time of the incident at issue, was the owner
               and operator of the M N Charles Straight.

                                                  3.

       This claim arises as the result of injuries sustained by petitioner, JEREMY BAILEY, on

or about January 15, 2019.

                                                  4.

       At the time of the incident at issue, the M N Safety Goal and the M N Charles Straight

were vessels in navigation, located in the Mississippi River, State of Louisiana, near mile marker

158.

                                                  5.

        At the time of the incident, JEREMY BAILEY was employed by ACBL and serving as

a member of the crew of the M/V Safety Goal.




                                                                                     EXHIBIT A
       Case 20-30982 Document 292-2 Filed in TXSB on 05/05/20 Page 2 of 4



                                                  6.

        In the early morning hours of January 15, 2019, the M/V Safety Goal assisted in building

a tow of barges for the M/V Charles Straight. When building the tow was completed, the crews

of the two vessels exchanged rigging. Specifically, the crew of the M N Charles Straight was

giving the crew of the M/V Safety Goal rigging to replace the Safety Goal's rigging used to build

the tow. While receiving a set of rigging from the crewmembers of the M N Charles Straight,

JEREMY BAILEY lost his balance and fell from a higher deck on the M/V Safety Goal, to a

lower deck of the M N Charles Straight.

                                                 7.

        At all pertinent times including, but not limited to, at the time of the incident at issue,

JEREMY BAILEY was a seaman as that term is defined for purposes of application of the Jones

Act, the warranty of seaworthiness, and the entitlement to maintenance and cure.

                                                 8.

        As a result of the incident, JEREMY BAILEY sustained various injuries including, but

not limited to, injuries to his head, arm, knees, neck, and back.

                                                 9.

        JEREMY BAILEY bears no fault for causing or contributing to this incident in any

manner whatsoever.

                                                 10.

        The incident and resulting injuries of JEREMY BAILEY and the damages sued upon

herein were the sole, direct, and proximate result of the negligence and/or fault of AMERICAN

COMlVIERCIAL BARGE LINE LLC and/or WESTERN RIVERS BOAT MANAGEMENT,

INC., and/or unseaworthy conditions caused, cr_eated or allowed to exist by virtue of AMERICAN

COMlVIERCIAL          BARGE       LINE      LLC's      and/or   WESTERN        RIVERS       BOAT

MANAGEMENT, INC.'s actions, inactions and/or gross, willful, and/or wanton conduct and/or

fault, and/or that of its principals, agents, servants, employees and/or those for whom it was

responsible at the time of the herein above described incident, in the following non-exclusive

particulars:

        A.     Placing JEREMY BAILEY in a situation that it knew or should have known to be
               umeasonably dangerous;

        B.     Failing to warn JEREMY BAILEY of conditions, hazards and/or hidden defects
               that it knew or should have known to present an unreasonable risk of harm;
       Case 20-30982 Document 292-2 Filed in TXSB on 05/05/20 Page 3 of 4



       C.      Failing to properly examine and/or inspect its vessel to ensure that it did not contain
               any unreasonably dangerous conditions;

       D.      Failing to provide JEREMY BAILEY with a safe place to work;

       E.      Failing to adequately instruct, hire, train and/or supervise;

       F.      Failing to take all proper precautions to prevent the incident at issue and/or injuries
               sustained by JEREMY BAILEY;

       G.      Failing to provide a competent master and/or crew for its vessel;

       H.      Failing to take appropriate action under the circumstances;

       I.      Violating one or more rules, standards, laws, regulations, recommended practices
               and/or policies applicable, in whole or in part, to the activities in question at the
               time of the incident which constituted, among other things, negligence per se; and

       K.      Any and all other acts of negligence, fault, and/or unseaworthiness that will be
               established through discovery and/or proven at the trial of this matter.

                                                 11.

       As a result of the incident at issue, JEREMY BAILEY sustained injuries entitling him to

various categories of damages including, but not limited to:

       A.      Loss of wages, loss of earning capacity, and loss of fringe benefits; past, present
               and future;

       B.      Physical pain and suffering; past, present and future;

       C.      Mental pain and suffering; past, present and future;

       D.      Disability, disfigurement and/or loss of enjoyment of life; past, present and future;

       E.      Loss of enjoyment of life; past, present and future;

       F.      Cure and/or medical expenses; past, present and future;

       G.      Maintenance; past, present and future;

       H.      Loss of found; past, present and future;

       I.      Loss of household services; past, present and future;

       J.      Any and all other general and/or special damages recoverable under the applicable
               law(s).

                                                 12.

       Venue is proper in this judicial district pursuant to La. C.C.P. art. 42 since AMERICAN

COMMERCIAL BARGE LINE LLC's principal business establishment in Louisiana is located

in Pointe Coupee Parish.

        WHEREFORE, petitioner, JEREMY BAILEY, prays that defendants, AMERICAN

COMMERCIAL BARGE LINE LLC and WESTERN RIVERS BOAT MANAGEMENT,

INC., be served with a certified copy of this Petition for Damages and be cited to answer; that after
       Case 20-30982 Document 292-2 Filed in TXSB on 05/05/20 Page 4 of 4




due proceedings are had there be judgment herein in favor of petitioner and against defendants in

the full and true sum of an amount of damages, both general and special, as is reasonable in the

premises, plus legal interest thereon from date of judicial demand, until paid, all costs of these

proceedings, and all other just and equitable relief.




                                               BRIAN C. COLOMB (Bar No. 25625)
                                               1819 West Pinhook Road, Ste 250
                                               P.O. Box 51127 (70505)
                                               Lafayette, LA 70508
                                               Telephone: 337-443-6954
                                               Fax: 337-704-2805
                                               brian@getgordon.com
                                               ATTORNEYS FOR PETITIONER,
                                               JEREMY BAILEY


PLEASE SERVE:


AMERICAN COMMERCIAL BARGE LINE LLC
Through its agent for service:
Stephen P. Jewell
c/o Jewell & Jewell
143 E. Main Street
New Roads, LA 70760


THROUGH LONG ARM STATUTE
WESTERN RIVERS BOAT MANAGEMENT, INC
Through its agent for service:
Laurie Miller
2660 W Park Drive, Ste 2
Paducah, KY 42001




                                                                                          E PARISH
                                                                                ft?$��.' tOUISIANA
